OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308, CAPITOL STATION, AUSTIN. TEXAS 787 IT




           STATE ©F TEXAS                                  2   &5»-* •&***&swywvsr-.
                                                                              HTNEV BOWES

           PENALTY FOR
                                                           0 2 1M                      18s
  11/26/201?RIVATEUSE                                      0004279596         NOV 26 2014

  DOSTER, JUSTIN MANCE
  On this day the Application for writ of habeas corpus has been dismissed w>
  written order; (Ex Parte Ybarra 149 S W 3D 147 (Tex. Crim. App. 2004)); Ex
  Florence, 319 3.W. 3d 695 (Tex. Crim. App:2010).
                                                                          Abel Acosta,



           P*S                JUSTIN MA\CE DOSTER
                              BRAZORIA\o.UMMvJAIL #101885 C2A __
                              ANGLETON.Yx 77515.                              U1>
                                                *tu
EBN3i   /"Si5
                                |Hnlj||.|ln|,|/|||Ji||,|||l|IWIJM|Jj|M|„|j||r,||JN|